*1223ORDER
11 Considering the Joint Petition for Interim Suspension filed by respondent, Adam A. Abdalla, and the Office of Disciplinary Counsel,
IT IS ORDERED that Adam A. Abdal-la, Louisiana Bar Roll number 30370, be and he hereby is suspended from the practice of law on an interim basis pursuant to Supreme Court Rule XIX, § 19.3, pending further orders of this court. Pursuant to Supreme Court Rule XIX, § 26(E), this order is effective immediately.
FOR THE COURT:
/s/ Bernette J. Johnson Justice, Supreme Court of Louisiana